The judgment of the court was pronounced by
Eustis, C. J.
The defendant in these cases was discharged by one of the judges of this court at our last sitting. The cases wore then argued before a full bench, and the judges were unanimously of opinion, that the defendanthad been unlawfully arrested and held in custody.
lie bad been arrested under the 9th and 10th sections of the aet of 1840, to abolish imprisonment for debt. The judge of the District Court had ordered his discharge, and the casos were heard on an appeal from that order.
The 9th section provides, “ that no citizen of another State shall hereafter be arrested in this State at the suit of a non-resident creditor, except in casos where it shall be made to appear that the d.obtor has absconded from 1ns residence»’1" Laws of 18-10, p. 333.
*27The defendant is a citizen of tho State of Texas, and has resided there for' four years. It is not alleged that he has absconded from that State, but it is charged that lie had previously absconded from the State of Mississippi. *
Our opinion is, that the words of the statute, absconded from, Ms residence, mean his present place of residence. In the French text, the corresponding words are s’est enfui de son lieu de residence.
The 10th section relates evidently to debtors who have resided in this State. It is made exclusively with a view to our own laws. It considers many acts fraudulent which are lawful by the laws of other States.
There may be cases which will present difficulties under this 9th section; hut, it being conceded that the defendant has publicly and openly had: his residence in Texas for four years, and no allegation being made which in any manner weakens that fact, we fool bound to affirm the order of the district judge.

Judgment qflirmed.


 The petitions allege that tho defendant “for the purpose of evading the payment of liis just debts, since the creation of the debt above claimed, absconded from the State of Mississippi, then his residence, and fled to the Ilcpublic of Texas, and to parts thereof then unknown to your petitioner-and his other creditors."